Citation Nr: 0012445	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right ankle avulsion fracture, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
March 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a December 1995 rating action 
which confirmed a 20 percent disability evaluation for the 
veteran's ankle disorder.  The veteran expressed his 
disagreement with that decision in a statement received at 
the RO in March 1996.  In August 1996, the veteran and his 
wife appeared at a hearing conducted at the RO, and a 
Statement of the Case/Hearing Officer's Decision was 
forwarded to the veteran in September 1996.  A VA Form 1-646 
(Statement of Accredited Representation in Appealed Case) 
dated in October 1996, which addressed this matter, is 
construed as satisfying the requirement of a substantive 
appeal.  

Subsequently, the record reflects that the veteran appeared 
at another hearing conducted at the RO in September 1997, and 
a Supplemental Statement of the Case (SSOC) was issued later 
that month.  Thereafter, the case was forwarded to the Board, 
and, in November 1998, the Board remanded the matter to the 
RO for additional development.  In December 1999, another 
SSOC was issued, after which the matter was returned to the 
Board in Washington, DC.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO. 

2.  Medical examination, conducted in 1999, revealed that the 
range of motion of the veteran's right ankle was to 0 degrees 
in dorsiflexion.  

3.  The veteran's right ankle disability is shown to be 
productive of the equivalent of ankylosis in dorsiflexion 
between 0 degrees and 10 degrees. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for the residuals of 
a right ankle avulsion fracture have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the veteran seeks to establish a rating in excess of 
that which is currently assigned, his assertion that the 
disability at issue has worsened is, in general, sufficient 
to make the matter well grounded within the meaning of 
38 U.S.C.A. § 5107.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The veteran has asserted that the service-
connected disability at issue is worse than currently 
evaluated by the RO, and he has, therefore, stated a claim 
which are well grounded.  With that initial burden having 
been satisfied, VA has a duty to assist the veteran in the 
development of facts pertaining to his claims.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).

The Court has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal, and that this duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
In this regard, it appears that all relevant treatment 
records identified by the veteran have been obtained, he has 
been examined in connection with this appeal, and it has not 
been argued that additional relevant evidence is available.  
In view of this, it is the Board's view that the duty to 
assist the veteran in the development of his claim has been 
accomplished.  

As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings which 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  However, where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992)

A review of the record reflects that the veteran was awarded 
service connection for the residuals of a right ankle 
avulsion fracture in a March 1947 rating action.  This was 
based upon a review of the veteran's service medical records 
which revealed hat he was treated for a slight avulsion 
fracture of the right ankle in February 1943, and which 
further showed that his lower extremities were normal when he 
was examined in connection with his discharge from service in 
March 1946.  As there was no apparent evidence of any recent 
treatment for the ankle, a noncompensable disability 
evaluation was assigned, effective from March 1946.  

For the next 40-some-plus years, the veteran's ankle 
disability remained rated as noncompensably disabling.  In 
1989, the veteran submitted an informal application for an 
increased rating for his ankle disability, and, in connection 
with that claim, he was examined for VA purposes in September 
1990.  The report from that examination revealed that the 
veteran complained of ankle stiffness, pain, and occasional 
swelling.  It also showed that the veteran walked with a 
slight limp, and was unable to walk on his toes or heels.  
Flexion and dorsiflexion were measured to 10 degrees, which 
motion was accomplished with discomfort, and medial and 
lateral flexion were nearly absent.  (Normal range of motion 
of the ankle is 0 to 20 degrees dorsiflexion and 0 to 45 
degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.)  
There was no soft tissue swelling observed, but there was 
slight tenderness along the medial malleolus region.  

After reviewing the foregoing report, the RO assigned a 20 
percent disability evaluation for the veteran's ankle 
impairment, in an October 1990 rating action.  This award was 
made effective from the date of the veteran's 1989 claim.  
Thereafter, the RO has maintained the disability evaluation 
assigned for the veteran's right ankle impairment at 20 
percent.  

Records dated since 1990 reflect that the veteran was 
primarily seen for complaints unrelated to his ankle (i.e., 
his shoulder and skin).  A record dated in June 1991, 
however, indicates the veteran complained that his ankle was 
stiff, and that he took Motrin to relieve it.  Records dated 
in May 1994 revealed that the veteran was using a cane to 
assist him in walking, and that he complained of pain and 
limited motion of his ankle.  The following year, in May 
1995, it was noted that the range of motion of the veteran's 
right ankle was to only 2 degrees in dorsiflexion, and to 5 
degrees in plantar flexion.  X-rays at that time revealed 
that there were considered to be mild to moderate 
degenerative changes about the ankle, with several small 
calcifications in the medial and lateral compartments 
secondary to loose bodies and/or old fracture fragments.  It 
was also noted in outpatient records that it would be 
necessary for the veteran to stop using his cane, if he was 
to obtain relief for shoulder problems.  In this regard, the 
veteran was provided an air cast for his right ankle the 
following month (June 1995).  

Subsequently dated treatment records do not show any specific 
treatment provided to the right ankle, although it was noted 
in April 1997 outpatient records, that the veteran continued 
to wear a brace on his right lower extremity.  At his hearing 
conducted in September 1997, the veteran testified that his 
ankle is productive of constant pain, and that he had 
declined an opportunity to have the ankle joint surgically 
fused, since he was informed that would cause him to walk 
like a "zombie" and might not relieve his pain.  

In May 1999, the veteran underwent VA medical examination.  
The report from this examination indicates that he complained 
of occasional swelling, decreased motion with daily pain, and 
limitation of activities.  The veteran also reported using an 
air cast brace, which helped to some extent.  Clinical 
evaluation revealed the presence of tenderness over the 
medial aspect of the right ankle, primarily along the talus 
region, with no current swelling.  There was also no atrophy 
of the calf or foot muscles, and sensation was intact.  When 
asked to dorsi-flex and plantar-flex the foot, the examiner 
considered the veteran to exhibit poor effort, in comparison 
to the motion of the foot that was observed when the veteran 
ambulated.  (Evidently, when walking, the veteran displayed 
what was considered a relatively normal heel strike and push-
off.)  As such, active range of motion was considered 
difficult to assess.  Passive range of motion tests, however, 
revealed dorsiflexion to neutral (which we understand to mean 
that there was no motion beyond 0 degrees in that plane), and 
plantar flexion was to 25 degrees.  It was noted that there 
was "a mechanical block" (presumably the ankle air cast 
brace) to further plantar flexion.  Mild crepitus was also 
present with motion of the ankle joint, but the Achilles 
tendon was intact.  Observation of the veteran's alignment 
from behind, while he was standing, showed that both feet had 
about 5 degrees of hind-foot valgus, which was considered 
slightly increased over normal.  Observation of the veteran's 
gait revealed that he had an antalgic gait, with shortened 
stance time on the right side.   

X-rays revealed anterior arthritis on the tibial and talar 
side, but the mid portion and posterior portion of the ankle 
joint on the lateral view appeared relatively well preserved.  
The mortise view showed what appeared to be an old avulsion 
fracture off the medial side, and there was joint space 
narrowing underneath the medial malleolus.  The subtalar 
joint was considered to look fairly well preserved, and the 
remainder of the bony examination was considered 
unremarkable.  In his assessment, the examiner commented as 
follows:

[The veteran] sustained an avulsion fracture which 
was treated nonoperatively.  His ankle joint has 
some arthritic changes noted in the tibiotalar side 
anteriorly and medial malleolus.  This is as likely 
as not a result of that injury.  His loss of motion 
can be somewhat explained by this, however, he has 
more significant loss of motion than expected.  
Other than what seemed to be a poor effort from the 
patient, I do not have a good explanation for this, 
although he does have pain in the ankle joint which 
cannot be denied.  

Based on his facial expressions and movements, the 
ankle joint seems to be moderately painful.  
Observation of his gait confirms that.  

The veteran's ankle disability has been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, for 
limitation of motion.  Under this code, a 20 percent rating, 
which is for marked limitation, is the highest available 
rating.  Pursuant to Diagnostic Code 5270, for ankylosis of 
the ankle, a 30 percent rating is assigned when there is 
ankylosis of plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 degrees and 10 
degrees.  A 40 percent rating under this Diagnostic Code is 
assigned when there is ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity.  

The foregoing records demonstrate that the veteran has 
neither sought nor obtained much treatment for his right 
ankle disability since 1995.  Records dated prior to that 
time simply show that he complained of ankle stiffness and 
pain, as well as some limitation of motion, and that he was 
provided some aids to help him walk (first a cane, then an 
air-cast type brace).  Nevertheless, the veteran testified, 
in September 1997, that his ankle was productive of constant 
pain at that time, and, when he was examined in connection 
with his claim in 1999, his pain complaints continued and it 
was shown that, on passive range of motion testing, motion 
was neutral in dorsiflexion.  Although the examiner 
questioned the effort the veteran put forth on active range 
of motion testing, with the evidence reflecting an inability 
by the examiner to passively dorsiflex the ankle beyond 0 
degrees, we consider that to show the equivalent of ankle 
ankylosis in dorsiflexion between 0 and 10 degrees.  In view 
of that, we find that the criteria for a 30 percent 
evaluation for the veteran's right ankle disability, under 
the provisions of Diagnostic Code 5270, have been met.  

Since the evidence does not show the presence of ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity, the criteria for a 
schedular evaluation in excess of 30 percent are not met.  
Moreover, given that there is no evidence that the veteran 
experiences any particular flare-ups of symptoms related to 
his right ankle disability, or indeed, any medical evidence 
showing that the veteran experiences periods of flare-ups in 
which his range of motion is worse due to pain, we believe 
that the 30 percent rating assigned by this decision is 
commensurate with the impairment arising from the veteran's 
service-connected ankle disability.

Therefore, even with consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain, including during 
flare-ups, as discussed in the decision of the Court of 
Appeals for Veterans Claims in DeLuca v. Brown, supra, a 
rating in excess of 30 percent is not warranted.   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an increased rating, to 30 percent, for 
the residuals of a right ankle avulsion fracture is granted.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

